J-A02035-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT
                                                             OF
                                                        PENNSYLVANIA
                             Appellee

                        v.

    MASSAI SHAWN DICKEY,

                             Appellant                No. 678 WDA 2017


       Appeal from the Judgment of Sentence entered February 21, 2017,
                in the Court of Common Pleas of Cambria County,
             Criminal Division, at No(s): CP-11-CR-0001385-2015.



BEFORE:       BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY KUNSELMAN, J.:                      FILED FEBRUARY 28, 2018

        Appellant, Massai Shawn Dickey, appeals from the judgment of sentence

imposed after a jury convicted him of one count of persons not to possess a

firearm.1 We affirm.

        The trial court ably summarized the pertinent facts and procedural

history as follows:

           On April 30, 2015, a search warrant was executed by the
           Safe Street Task Force[, a joint federal, state and local
           effort,] at 1127 Riffith Street in Stonycreek Township,
           Pennsylvania. As a group of eight to ten officers arrived at
           the residence to execute the warrant, a sizeable group of
           people were encountered exiting through the front door.
           [Appellant] was one of [the] people [the officers]
           encountered at this time. In one of the upstairs bedrooms
           of the residence, a Wilson’s brown leather jacket was found
____________________________________________


1   18 Pa.C.S.A. § 6105(a)(1).
J-A02035-18


         by Special Agent (Ret.) Arnold Bernard of the Federal
         Bureau of Investigation. Inside the pocket of the jacket was
         a Taurus .38 caliber firearm. Inside a safe located in a closet
         of the same room, officers recovered an Erma .22 caliber
         firearm. A bedroom dresser in the same room contained
         photographs depicting [Appellant], a hotel receipt with
         [Appellant’s] name on it and two traffic citations issued to
         [Appellant]. [Appellant] was arrested and charged with,
         inter alia, two counts of Persons Not to Possess a Firearm[.]
         After a two day jury trial on January 25-26, 2017,
         [Appellant] was found guilty of one count (the jury convicted
         him of possessing the Taurus firearm and acquitted him of
         the Erma firearm). On February 21, 2017, the Court
         sentenced [Appellant] to a period of five (5) to ten (10)
         years in a State Correctional Institution.

Trial Court Opinion, 4/21/17, at 1-2 (citations and footnotes omitted).

Appellant filed this appeal after the denial of his timely post-sentence motion.

      Appellant raises the following issues on appeal:

         1. The Trial Court erred by not sentencing [Appellant] in the
            mitigated range.

         2. The evidence presented by the Commonwealth was
            insufficient to sustain a conviction [for Persons not to
            Possess a Firearm].

Appellant’s Brief at 5.     Because, if meritorious, Appellant’s sufficiency

challenge would result in discharge, we consider it first. Commonwealth v.

Toritto, 67 A.3d 29, 33 (Pa. Super. 2013) (en banc).

      Initially, we set forth our standard of review:

             The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,

                                      -2-
J-A02035-18


        we note that the facts and circumstances established by the
        Commonwealth need not preclude every possibility of
        innocence. Any doubts regarding a defendant’s guilt may
        be resolved by the fact-finder unless the evidence is so weak
        and inconclusive that as a matter of law no probability of
        fact may be drawn from the combined circumstances. The
        Commonwealth may sustain its burden of proving every
        element of the crime beyond a reasonable doubt by means
        of wholly circumstantial evidence. Moreover, in applying the
        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        [trier] of fact while passing upon the credibility of the
        witnesses and the weight of the evidence produced, is free
        to believe all, part or none of the evidence.


Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa. Super. 2011) (citation

omitted).

     The relevant portion of the Pennsylvania Crimes Code is as follows:

        § 6105. Persons not to possess, use, manufacture,
        control, sell or transfer firearms

            (a)   Offense defined.—

                  (1) A person who has been convicted of an offense
                  enumerated in subsection (b), within or without
                  this Commonwealth, regardless of the length of
                  sentence or whose conduct meets the criteria in
                  subsection (c) shall not possess . . . a firearm in
                  this Commonwealth.

18 Pa.C.S.A. § 6105(a)(1). Appellant does not challenge the Commonwealth’s

proof that he was convicted of an offense that prohibited him from possessing

a firearm. However, because the firearm was not found on Appellant’s person,

Appellant argues that the Commonwealth failed to prove that he constructively

possessed it. The applicable principles have been summarized as follows:




                                    -3-
J-A02035-18


         In order to prove that a defendant had constructive
         possession of a prohibited item, the Commonwealth must
         establish that the defendant had both the ability to
         consciously exercise control over it as well as the intent to
         exercise such control. An intent to maintain a conscious
         dominion may be inferred from the totality of the
         circumstances, and circumstantial evidence may be used to
         establish a defendant’s possession[.]

Commonwealth v. Harvard, 64 A.3d 690, 699 (Pa. Super. 2013) (citations

omitted).

      Here, the trial court concluded the Commonwealth established that

Appellant had constructive possession of the Taurus revolver.        The court

explained:

         [T]he Commonwealth offered testimony that firearms were
         located within a bedroom that contained items directly
         linked to [Appellant] including items that had his name on
         them and photographs of [him]. This indicia of occupancy
         is precisely the kind of circumstantial evidence that the jury
         could have used to link [Appellant] to the firearms and find
         that he constructively possessed them. Moreover, the fact
         that the jury acquitted as to one of the firearms and
         convicted as to the other is a strong indication that during
         their deliberations the jury considered factors that weighed
         in favor of finding constructive possession as to the .38
         caliber Taurus and against as to the .22 caliber Erma. For
         these reasons, we find that there was sufficient evidence
         presented to find that [Appellant] had constructive
         possession of the .38 caliber Taurus and decline to afford
         [him] any relief on this issue.

Trial Court Opinion, 4/21/17, at 5. Our review of the record supports the trial

court’s conclusion.

      Appellant argues that his conviction was “based on innuendo, but not

solid facts to show that he had constructive possession of one of the firearms.”


                                     -4-
J-A02035-18



Appellant’s Brief at 8.   According to Appellant, even the scientific DNA

presented by the Commonwealth as to this gun was inconclusive, and that

there was no direct evidence establishing that the bedroom in which the gun

was found belonged to him or that the house searched was even his residence.

Even if these latter facts were established, Appellant still contends that the

Commonwealth “failed to present any evidence as to how [he] exerted

dominion and control of a firearm in a room [where he] was not even found,

and in fact, he was vacating the residence at the time of his arrest.”

Appellant’s Brief at 8.   Finally, Appellant reminds this Court that he was

acquitted of the other firearm found in the bedroom.

      Appellant’s claims are without merit. In Commonwealth v. Coleman,

130 A.3d 38 (Pa. Super. 2015), this Court affirmed the trial court’s finding

that the evidence presented by the Commonwealth was sufficient to support

the defendant’s drug convictions based on constructive possession.        We

reasoned:

         Here, [Coleman] informed his parole agent that he lived at
         the address. Further, a bill addressed to him at the
         apartment from two weeks earlier was inside. [Coleman’s]
         grandmother’s name was on the lease, but there was no
         indication that she lived there. Men’s clothing was located
         inside the apartment. The circumstantial evidence was
         more than sufficient to establish [Coleman] used or lived
         inside the apartment and therefore constructively possessed
         the drugs and the scale.

Coleman, 130 A.3d at 41-42. In the instant case, when asked his address at

police headquarters, Appellant gave the address for the residence that was


                                    -5-
J-A02035-18



searched. See N.T., 1/26/17, at 7. Although Appellant testified that he never

lived at the address, that he wore a smaller size jacket, and explained why

the photographs, traffic citations, and the hotel receipt were found in the

bedroom, the credibility assigned this testimony was for the jury as fact-

finder.   Hansley, supra.   Additionally, Appellant’s DNA was found on the

Taurus revolver. Although Appellant argued alternative theories to explain

the presence of this evidence, once again the jury was free to accept or reject

the claim.

      The cases cited by Appellant to support his arguments are inapposite

because they involve different facts and do not include DNA evidence found

on the contraband in question.     These cases involve situations where the

defendant was merely present in a house when a search warrant was executed

or involved contraband found in an area where other occupants had equal

access. See, e.g., Commonwealth v. Fortune, 318 A.2d 327 (Pa. 1974);

Commonwealth v. Valette, 613 A.2d 548 (Pa. 1992). In other cases cited

by Appellant, there was either no indicia that the defendant had dominion and

control over the specific area where the contraband was found, or the indicia

found identified a different individual.    See, e.g., Commonwealth v.

Mercado, 617 A.2d 342 (Pa. Super. 1992); Commonwealth v. Rodriguez,

618 A.2d 1007 (Pa. Super. 1991).

      Finally, the fact that Appellant was acquitted of possessing the Erma

handgun found in the hidden, locked safe within the same bedroom is of no

significance.   Although the trial court found these contrary verdicts

                                     -6-
J-A02035-18



demonstrate that the jury consistently applied the factors proving constructive

possession, see supra, even if the verdicts were inconsistent, Appellant would

not be entitled to relief. See Commonwealth v. Moore, 103 A.3d 1240,

1246 (Pa. 2014) (citations omitted) (reiterating the well settled rule that a

jury’s acquittal “may not be interpreted as specific factual findings with regard

to the evidence, as an acquittal does not definitively establish that the jury

was not convinced of a defendant’s guilt. Rather, . . . an acquittal may merely

show lenity on the jury’s behalf, or that the verdict may have been the result

of compromise, or of a mistake on the part of the jury.”)

      In summary, for all of the above reasons, Appellant’s challenge to the

sufficiency of the evidence supporting his conviction is without merit.

      In his remaining claim, Appellant challenges the discretionary aspects

of his sentence. As this Court has summarized:

         Challenges to the discretionary aspects of sentence do not
         entitle an appellant to review as of right. An appellant
         challenging the discretionary aspects of his sentence must
         invoke this Court’s jurisdiction by satisfying a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant has filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant’s
         brief has a fact defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).




                                      -7-
J-A02035-18



Commonwealth v. Griffin, 65 A.3d 932, 935-36 (Pa. Super. 2013) (citations

omitted).

      Appellant has filed a timely appeal, properly preserved his sentencing

issue, and provided the requisite Rule 2119(f) statement.       Thus, we must

determine whether he has raised a substantial question.

      The presence of a substantial question is determined on a case-by-case

basis and only exists when the appellant advances a colorful argument that

the sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process. Commonwealth v. Diehl, 140 A.3d

34, 44-45 (Pa. Super. 2016) (citations omitted). “[W]e cannot look beyond

the statement of questions presented and the prefatory [Rule] 2119(f)

statement    to   determine    whether     a   substantial   question   exists.”

Commonwealth v. Christine, 78 A.3d 1, 10 (Pa. Super. 2013), affirmed,

125 A.3d 394 (Pa. 2015).

      Moreover, this Court does not accept bald assertions of sentencing

errors.   Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super.

2006). When we examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists, “[o]ur inquiry must focus on the

reasons for which the appeal is sought, in contrast to the facts underlying the

appeal, which are necessary only to decide the appeal on the merits.”

Commonwealth v. Ahmad, 961 A.2d 884, 886-87 (Pa. Super. 2008) (citing

Commonwealth v. Tirado, 870 A.2d 362, 365 (Pa. Super. 2005)).

                                     -8-
J-A02035-18



      Appellant’s Rule 2119(f) statement reads, in pertinent part, as follows:

         [Appellant] respectfully submits that the Court abused its
         discretion by not sentencing him in the mitigated range.
         [Appellant] would ask that [Superior] Court modify the
         [trial] court’s sentence, and note that his prior offenses
         occurred several years prior. More importantly, [Appellant]
         would ask [Superior] Court to consider the fact that there is
         no victim in this case; in other words, this was a victimless
         crime, and as such [the] sentence is extremely harsh.

Appellant’s Brief at 11.

      Even if we were to conclude that Appellant has raised a substantial

question that permits us to consider the merits of his sentencing claim, we

find the claim waived as undeveloped because Appellant has failed to provide

any supporting argument. See, e.g., Commonwealth v. Wilson, 147 A.3d

7, 14 (Pa. Super. 2016)(explaining that when an appellant offers no citation

to pertinent case law or other authority in support of an argument, the claim

is waived); see also Pa.R.A.P. 2119 (providing that the argument in an

appellant’s brief “shall be divided into as many parts as there are questions to

be argued,” include citations to the record, and references to the record).

      Absent waiver, we would nevertheless find no merit to Appellant’s

sentencing claim. Sentencing is a matter vested in the sound discretion of the

sentencing court, and a sentence will not be disturbed on appeal absent a

manifest abuse of discretion, which in this context, is not shown merely to be

an error in judgment; rather the appellant must establish by reference to the

record, that the sentencing court ignored or misapplied the law, exercised its

judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a

                                     -9-
J-A02035-18



manifestly unreasonable decision. Commonwealth v. Shull, 148 A.3d 820,

831 (Pa. Super. 2016).

     When the trial court has the benefit of a presentence report “it is

presumed that the court is aware of all appropriate sentencing factors and

considerations, and that where the court has been so informed, its discretion

should not be disturbed.” See Commonwealth v. Ventura, 975 A.2d 1128,

1135 (Pa. Super. 2009) (discussing Commonwealth v. Devers, 546 A.2d

12, 18-19 (Pa. 1988)).

     Here, the trial court had the benefit of the presentence report and

explained why the sentence it imposed was justified:

            The Court’s sentence was a standard range sentence and
        was imposed with the benefit of a pre-sentence report;
        therefore it is appropriate under the Sentencing Code. More
        specifically, [Appellant] has a prior record score of five (5)
        and the jury found him guilty of an offense with an offense
        gravity score of nine (9). This gave the Court a standard
        range of forty-eight (48) to sixty (60) months. [Appellant]
        is not in any way disputing that his sentencing guideline was
        calculated incorrectly or that his prior record score [was]
        incorrect, rather, only that he should a received a sentence
        in the mitigated range. The Court sentenced [him] at the
        top of the standard range.

            We decline [Appellant’s] request to reconsider his
        sentence and do not believe it represents an abuse of the
        Court’s discretion. Moreover, the Court disagrees with
        [Appellant’s] assertion that this crime is “victimless.” The
        proliferation of firearms on the streets or our communities
        is a direct outgrowth of the offense for which [he] has been
        found guilty. When those whom the law deems to be
        prohibited from possessing firearms do in fact possess
        them, the risk of violence is heightened in our
        neighborhoods.



                                    - 10 -
J-A02035-18



Trial Court Opinion, 4/21/17, at 3-4.

      Our review of the record supports the trial court’s conclusions.

Essentially, Appellant is asking this Court to substitute its judgment for that

of the trial court in fashioning his sentence. See generally, Commonwealth

v. Williams, 562 A.2d 1385 (Pa. Super. 1989) (en banc). This we cannot do.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/28/2018




                                    - 11 -
J-A02035-18




              - 12 -